DEVELOPMENT AGREEMENT


Sonic Industries LLC (“Sonic”), a Delaware limited liability company, and
__________________ (the “Developer”), a ____________ ___________________, enter
into this Development Agreement (this “Agreement”) as of the ____ day of
__________, 2007.


W I T N E S S E T H :


Whereas, Sonic is developing a food service system (“Sonic System”) under which
food is sold to the public from drive-in restaurants operated under the name
“Sonic Drive-In”; and


Whereas, Developer desires to obtain the right to select proposed sites on which
to construct Sonic drive-ins, to submit the same to Sonic for its acceptance
and, upon the acceptance of each proposed site by Sonic, to enter into a License
Agreement with Sonic to construct, own and operate a Sonic drive-in upon such
site (hereinafter “Developmental Rights”) upon the terms and conditions set
forth herein.


Now, therefore, in consideration of the foregoing and of the covenants herein
contained, the parties, intending to be legally bound, hereby agree as follows:


1.           AREA EXCLUSIVITY AND CONSTRUCTION SCHEDULE


(a)           Subject to the terms and conditions of this Agreement, Sonic
hereby grants to the Developer through ___________________, 20__, the exclusive
Developmental Rights for the cities of ___________, __________ (in accordance
with their boundaries as of the date of this Agreement), all as generally shown
on Exhibit A to this Agreement, less and except any protected radius previously
granted by Sonic or its Affiliates and currently in effect within that area as
it now exists or later increases or decreases through the operation or renewal
of the terms of the applicable license agreement (the “Franchised Area”).  Sonic
has and shall have the absolute right to approve the location of a Sonic
drive-in restaurant in an area contiguous to the Franchised Area even though the
protected radius of that drive-in restaurant would extend into the Franchised
Area.


(b)           Developer agrees to develop and to put In Operation at least
________ Sonic drive-in restaurants within the Franchised Area in accordance
with the following development and performance schedule (the “Performance
Schedule”):


Number of
In Operation
Restaurants
On or Before
   
__
____________, 200_
__
____________, 200_
__
____________, 200_
   



(c)           For purposes of this Agreement, a restaurant shall be deemed to be
“In Operation” once a License Agreement (as hereinafter set forth) has been
executed by Developer and Sonic, and the restaurant has opened to the
public.  At the Developer’s written election, a Sonic drive-in restaurant or
Non-traditional Location (as defined in Section 8(d)(iii) below) placed In
Operation by someone other than the Developer pursuant to the provisions of
Section 8(d) may count or not count as a restaurant placed In Operation for the
purpose of the Performance Schedule.  If the Developer elects to have an
acquired restaurant or Non-traditional Location count towards the Performance
1

--------------------------------------------------------------------------------


 
 Schedule, it may result in the earlier expiration of the Developer’s exclusive
Developmental Rights under this Agreement.


2.           TERM.  The term of this Agreement and all Developmental Rights
granted hereunder shall expire on the date the last of the Sonic drive-in
restaurants to be constructed pursuant to the Performance Schedule set forth in
Section 1 hereof is opened for business, unless sooner terminated in accordance
with the terms of this Agreement.


3.           RENEWAL.                                This Agreement shall not be
subject to renewal.


4.           TIMELY PERFORMANCE.  Developer hereby acknowledges that its timely
development of the Sonic drive-in restaurants in the Franchised Area in
accordance with the Performance Schedule is of material importance to Sonic and
Developer, and agrees, as a condition of the continuance of the rights granted
hereunder, to develop and construct Sonic drive-in restaurants within the
Franchised Area in accordance with the Performance Schedule, to operate such
restaurants pursuant to the terms of the License Agreements and to maintain all
such restaurants in operation continuously.


5.           CONSIDERATION FOR EXCLUSIVE RIGHTS.  As consideration for this
Agreement, Developer has paid, and Sonic has accepted the sum of $__________
concurrently with the execution of this Development Agreement. This
consideration for exclusive rights shall be credited to the required fee for
each License Agreement signed per restaurant to be placed In Operation in
accordance with the Performance Schedule.  Such credit shall be:


(i)           in the amount of $10,000 for each License Agreement signed;


(ii)           credited against the total franchise fee to be paid to Sonic; and


(iii)           credited at the time the License Agreement for each restaurant
is signed by Developer and Sonic.


If the Developer elects to have a Sonic drive-in restaurant or Non-traditional
Location opened by someone other than the Developer pursuant to Section 8(d)
count towards the Performance Schedule, Sonic shall refund $10,000 to the
Developer for each restaurant or Non-traditional Location placed In Operation.


Except as set forth above, the fee required by this Section 5 is nonrefundable.
2

--------------------------------------------------------------------------------




6.           SITE SELECTION


(a)           Developer agrees to submit for evaluation by Sonic pursuant to
Sonic’s site selection criteria, the information ordinarily required for each
proposed site for a Sonic drive-in restaurant.  Sonic may review the site,
conduct such other investigation of the proposed site it determines is necessary
to properly evaluate the site, and, in Sonic’s sole discretion, either accept or
reject the site by written notice to Developer.  Site acceptance shall be
contingent upon, among other things, execution by Developer and Sonic of the
License Agreement for said site as provided in Section 7 hereof.  In the event
Sonic does not accept or reject a site submitted in writing by Developer within
30 days of receipt of such written notice, such site shall be deemed to be
approved by Sonic.


(b)           Developer acknowledges that no officer, employee or agent of Sonic
has any authority to approve or accept any proposed site except in writing and
in accordance with Section 6(a) above, and any other representations, whether
oral or written, shall be of no effect; Developer further acknowledges that
Sonic’s acceptance of said site does not constitute any representation, warranty
or guarantee by Sonic that said site will be a successful location for a Sonic
drive-in restaurant.


(c)           Sonic reserves the right to revoke any site approval after the
Completion Date (as defined in Section 7(b) below) if a restaurant is not under
construction at the site in accordance with a fully executed License Agreement
for said site.


7.           CONSTRUCTION AND ISSUANCE OF LICENSE AGREEMENT


(a)           Upon receipt of Sonic’s written acceptance of a proposed site as
set forth in Section 6 hereof, Developer shall promptly take the necessary steps
to acquire the site (by purchase, option to purchase, lease or sublease) and to
otherwise obtain the rights to construct, maintain and operate a Sonic drive-in
restaurant on the site.


(b)           Within 10 days of Sonic’s receipt of notice by Developer that
Developer is ready to begin construction at the accepted site, Sonic shall
execute and forward to Developer the License Agreement for said site if one has
not been previously executed.  It is specifically agreed by Developer and Sonic
that no License Agreement shall be effective until the same is executed by Sonic
and Developer and a license fee is paid by Developer, and that Developer shall
not begin construction work at the accepted site until Sonic has received the
License Agreement executed by Developer and the license fee paid by
Developer.  Developer shall, however, execute a License Agreement for an
approved site on the earlier of (i) six months following approval of the site by
Sonic, or (ii) the date construction is to begin (with the earlier of such dates
referred to above as the “Completion Date”).


(c)           Within 30 days after the receipt of a License Agreement from Sonic
for the accepted site, Developer shall execute said License Agreement in
accordance with Sonic’s instructions and return the same along with the
applicable license fee to Sonic.  The License Agreements for all drive-ins under
the Performance Schedule shall be in the form attached hereto as Exhibit B.  In
the event that Sonic does not receive the properly executed License
3

--------------------------------------------------------------------------------


 
 Agreement, with the appropriate number of copies, within said 30-day period,
Sonic’s acceptance of the site as provided in Section 6 hereof shall be void and
Developer shall have no rights with respect to said site.


(d)           Upon receipt by Sonic of the executed License Agreement for said
site, Developer shall commence construction of the Sonic drive-in restaurant at
the site in accordance with the plans and specifications provided by Sonic and
the terms of the License Agreement and this Agreement.


8.           LIMITATION OF AGREEMENT.  Developer acknowledges and agrees that:


(a)           This Agreement includes only the right to select sites for the
construction of Sonic drive-in restaurants and to submit the same to Sonic for
its approval in accordance with the terms of this Agreement.  This Agreement
does not include the grant of a license by Sonic to Developer of any rights to
use the Proprietary Marks, the Sonic System, or to open or operate any Sonic
drive-in restaurants within the Franchised Area.  Developer shall obtain the
license to use such additional rights at each Sonic drive-in restaurant upon the
execution of each License Agreement by both Developer and Sonic and only in
accordance with the terms of each License Agreement.


(b)           The Developmental Rights granted hereunder are personal to
Developer and cannot be sold, assigned, transferred or encumbered, in whole or
in part, except as set forth in Section 14 hereof.


(c)           The Developer shall have no right to use in its name the name
“Sonic” or any other names or Proprietary Marks used by Sonic.


(d)           Except as provided in Section 1 hereof, the Developmental Rights
granted hereunder are nonexclusive, and Sonic retains the right, in its sole
discretion:


(i)  To acquire the assets or controlling ownership of an existing restaurant
within the Franchised Area.  However, prior to converting an acquired restaurant
to a Sonic drive-in restaurant or a Non-traditional Location, as defined below,
within the Franchised Area, Sonic shall offer the Developer a right of first
refusal to acquire the restaurant at a price equal to Sonic’s cost of acquiring
the restaurant.  If the restaurant represents a part of an acquisition of
multiple restaurants, Sonic shall make a reasonable allocation of its cost to
acquire the restaurant.  The Developer must inform Sonic of its decision
regarding the right of first refusal within 30 days after Sonic gives the
Developer written notice of its intention to convert the restaurant to a Sonic
drive-in restaurant or Non-traditional Location.  If the Developer chooses to
exercise its right of first refusal, the Developer must execute Sonic’s then
current form of license agreement for a Sonic drive-in restaurant or
Non-traditional Location and pay the required license fee, as applicable, within
20 days after the Developer notifies Sonic of its decision.  The Developer
thereafter shall convert the restaurant to a Sonic drive-in restaurant or
Non-traditional Location pursuant to the terms of the applicable license
agreement or Sonic shall have the right to repurchase the restaurant from the
Developer at the same purchase price.  If the Developer does not exercise its
right of first refusal, Sonic shall have the right, in its sole discretion, to
own, operate and/or license other persons to operate the restaurant in any
manner which it deems appropriate, including (without limitation) as a Sonic
drive-in restaurant or Non-traditional Location.
4

--------------------------------------------------------------------------------




(ii)  To develop, use and franchise the rights to any trade names, trademarks,
service marks, trade symbols, emblems, signs, slogans, insignia or copyrights
not designated by Sonic as Proprietary Marks, for use with similar or different
franchise systems for the sale of the same, similar or different products or
services other than in connection with the Sonic System at any location, on such
terms and conditions as Sonic may deem advisable and without granting Developer
any rights therein.


(iii)  To own and/or operate and to license any other person to own and/or
operate Non-traditional Locations within the Franchised Area.  The phrase
“Non-traditional Locations” shall mean food service facilities operating under
one or more of the Proprietary Marks at locations featuring facilities other
than free-standing buildings with canopies devoted solely to the operation of a
Sonic drive-in restaurant and accessible to the general public by automobile
from public thoroughfares.  Non-traditional Locations include (without
limitation) (a) military bases and other governmental facilities; (b)
universities and schools; (c) airports and other transportation facilities; (d)
stadiums, arenas and other sports and entertainment venues; (e) amusement and
theme parks; (f) cafeterias and food courts in shopping centers, shopping malls,
office buildings, and industrial buildings; (g) hotels and convention centers;
(h) hospitals and nursing facilities; and (i) museums, zoos and other public
facilities.  The phrase “Proprietary Marks” shall mean the distinctive and
characteristic trade names, trademarks, service marks, and trade dress which
Sonic designates in writing or through usage from time to time as prescribed for
use with the Sonic system, including (without limitation) the terms “Sonic,”
“Happy Eating,” and “America’s Favorite Drive-In”; signs; emblems; menu
housings; designs; color schemes; standardized premises featuring characteristic
exterior style, canopies, colors and design (including angled parking stalls
equipped with menu housings, speakers and tray supports); interior furnishings;
and equipment layout.  If the Developer is in compliance with this Agreement and
Sonic elects to own, operate or license a Non-traditional Location within the
Franchised Area, the Developer shall have a right of first refusal to license
and operate the Non-traditional Location.  The Developer must notify Sonic in
writing of its decision to license and operate the Non-traditional Location
within 30 days after Sonic notifies the Developer of Sonic’s intention to own,
operate and/or license the Non-traditional Location.  If the Developer chooses
to exercise its right of first refusal, the Developer must enter into Sonic’s
then current form of license agreement for a Non-traditional Location for the
applicable jurisdiction and pay the required license fee within 30 days after
the Developer notifies Sonic of its decision.  The Developer then must open the
Non-traditional Location within the time period specified in the license
agreement (if specified) or within 12 months after the date of the license
agreement (if not specified).  If the Developer does not execute that agreement
within the foregoing 30-day period or does not exercise its right of first
refusal within the foregoing 30-day period, Sonic shall have the right to
proceed with the ownership, operation and/or licensing of the Non-traditional
Location as disclosed to the Developer.  If the owner or operator of a location
proposed for a Non-traditional Location requires that it serve as the operator
of the Non-traditional Location (such as a university, sports arenas, hotels, or
other type of location listed above), Sonic shall have the right to proceed with
the licensing of the Non-traditional Location to that owner or operator without
first offering the Developer the right of first refusal provided for in this
section.
5

--------------------------------------------------------------------------------




(e)           Developer acknowledges that in the event that the Franchised Area
is located in a Designated Market Area (“DMA”) that Sonic has identified as a
“Developing Market” that Developer will be required to execute a Developing
Market Advertising Addendum in the form attached hereto as Exhibit C to each of
the License Agreements entered into for the Sonic drive-ins developed pursuant
to this Agreement.  The Developing Market Advertising Addendum acknowledges that
the Franchised Area is located in a Developing Market and that the provisions of
Section 11.01(a) of the License Agreement relating to Developing Markets shall
apply.  Such provisions require that the Developer contribute the amount
required by the local advertising cooperative or 5%, which ever is higher, of
the “gross sales” of its drive-in (as defined in the License Agreement) to the
local advertising cooperative; however, at any time Sonic may alternatively
designate other uses for any portion of such Developing Market contribution if
Sonic determines, in its sole discretion, that there is less need for
advertising and a greater need for another use.


(f)           Developer acknowledges that in the event that the Sonic drive-in
restaurants to be placed In Operation pursuant to the terms of this Agreement
represent the first three drive-ins to be developed by the Developer, that
Developer will be required to execute a Special Training Addendum in the form
attached hereto as Exhibit D to the License Agreements entered into for the
first three drive-ins placed In Operation pursuant to this Agreement.  The
Special Training Addendum requires that the Developer accept and pay the
expenses of the Sonic A-Team, a special training team, in connection with the
opening of Developer’s first three Sonic drive-in restaurants.


(g)           Because complete and detailed uniformity under many varying
conditions may not be possible or practical, Sonic specifically reserves the
right and privilege, at its sole discretion and as it may deem in the best
interests of all concerned in any specific instance, to vary any standards for
any Developer based upon the peculiarities of a particular site or circumstance,
density of population, business potential, population of trade area, existing
business practices or any other condition which Sonic deems to be of importance
to the successful operation of such Developer’s business.  Developer shall not
be heard to complain on account of any variation from standard specifications
and practices granted to any franchise owner and shall not be entitled to
require Sonic to grant Developer a like or similar variation hereunder.


(h)           Developer has sole responsibility for the performance of all
obligations arising out of the operation of its business pursuant to this
Agreement, including, but not limited to, the payment when due of any and all
taxes levied or assessed by reason of such operation.


(i)           In all public records, in its relationship with other persons, and
in any offering circular, prospectus or similar document, Developer shall
indicate clearly the independent ownership of Developer’s business and that the
operations of said business are separate and distinct from the operation of
Sonic’s business.


(j)           Developer agrees to indemnify and hold harmless Sonic from any
liability or damage Sonic may incur, including reasonable attorney fees, as a
result of claims, demands, costs or judgments of any kind or nature by anyone
whomsoever arising out of or otherwise connected with this Agreement, the
Developmental Rights, the acquisition of any restaurant site or ownership,
maintenance or operation of any Sonic drive-in restaurant by Developer.
6

--------------------------------------------------------------------------------




(k)           Developer agrees to reside within the DMA of each restaurant
placed In Operation pursuant to this Agreement for as long as the Developer
remains the licensee on the license agreement for a restaurant placed In
Operation.  If Developer consists of more than one person or is an entity, the
restaurant’s operational manager shall be a substantial equity owner in
Developer and shall reside within the DMA of each restaurant placed In Operation
as long as the Developer remains the licensee on the license agreement for the
restaurants placed In Operation.


9.           SERVICES BY SONIC.  Sonic shall, at its expense, make available to
Developer the following:


(a)           The benefit of Sonic’s experience in the selection of Sonic
drive-in restaurant sites through the use of Sonic’s Site Acceptance Form, site
selection criteria and any related materials which Sonic may make available to
new licensees from time to time, and such review thereof as Sonic may undertake
as part of its evaluation of Developer’s request for site approvals.


(b)           Such standard construction plans, specifications and layouts for
the structure, equipment, decor and signs identified with Sonic drive-in
restaurants as Sonic makes available to all new licensees from time to time.


(c)           Review of Developer’s site plan and final construction plans and
specifications for conformity to the construction standards and specifications
of the Sonic System, upon Sonic’s receipt of Developer’s written request for
approval thereof.


(d)           Initial training in the Sonic System, including standards,
methods, procedures and techniques will be provided for two persons per license
agreement, who may be the Developer (if he is an individual); a person who has
an interest in Developer (if Developer is a group of individuals, a corporation,
a partnership or an unincorporated association or a similar entity), if
requested to do so by Sonic; or a person who is actively involved in the
management or operation of the business of Developer or the operation of any
Sonic drive-in restaurant placed or to be placed In Operation under this
Agreement.  Such training shall be at such time and places as Sonic may
designate for its training program, in its discretion, and shall be subject to
the terms of each License Agreement.


(e)           Such periodic continuing individual or group advice, consultation
and assistance, rendered by personal visit or telephone, or by newsletters or
bulletins made available from time to time to all Developer’s of Sonic, as Sonic
may deem necessary or appropriate.


(f)           Such bulletins, brochures and reports as may from time to time be
published by Sonic regarding its plans, policies, research, developments and
activities.


(g)           Such other resources and assistance as may hereafter be developed
and offered by Sonic to its licensees.
7

--------------------------------------------------------------------------------




10.           USE OF APPROVED SUPPLIERS, TRADE DRESS AND METHODS OF
OPERATION.  The Developer immediately shall support the use and shall use the
products and programs of the beverage syrup supplier approved by Sonic and used
by a majority of all Sonic drive-in restaurants, to the exclusion of any other
supplier of beverage syrup.  In addition, the Developer immediately shall use
the Developer’s vote or votes in all advertising cooperatives in which the
Developer participates to support the use of the advertising agency of record
for the Sonic drive-in restaurant chain.  The Developer shall comply with the
foregoing provisions not only for all Sonic drive-in restaurants licensed
pursuant to the terms of the License Agreements issued under this Agreement but
also (to the extent the Developer has the ability) for all other Sonic drive-in
restaurants for which the Developer serves as a licensee.  With regard to any
existing Sonic drive-in restaurants, the Developer shall use the Developer’s
best efforts to accomplish the foregoing, including (in the event of any
contracts in place prior to August 1, 1995) negotiating in good faith and
assisting and supporting the agency of record or new supplier with the
assumption, purchase or mutual termination of the contract.


The Developer shall use all reasonable and appropriate efforts to abide by,
follow, support and promote the approved trade dress, menu, point-of-sale
system, procedures for the preparation and service of food and beverage
products, marketing and purchasing programs, and methods of operation for Sonic
drive-in restaurants as specified by Sonic from time to time in the Sonic
Operations Manual or otherwise.  The approved trade dress shall include (without
limitation) the existing signs, logotypes and trade dress of Sonic drive-in
restaurants, as well as any modifications to the signs, logotypes and trade
dress of the Developer’s restaurants by way of the required modification,
renovation or retrofit of those restaurants.


The terms of this Section 10 shall continue in effect during the term of this
Agreement and any license agreement between the Developer and Sonic, and shall
survive the expiration or termination of this Agreement.


11.           DEFAULT;  TERMINATION


(a)           The occurrence of any of the following events shall constitute a
default under this Agreement:


(i)           If Developer shall, in any respect, fail to meet the Performance
Schedule, unless such failure is due to extraordinary events beyond the control
of the Developer (such as acts of God, war and the like, but exclusive of
matters involving the financial wherewithal of the Developer). 


(ii)           If Developer shall use the Sonic System or Proprietary Marks, or
any other names, marks, systems, insignia, symbols or rights which are the
property of Sonic except pursuant to, and in accordance with, a valid and
effective License Agreement. 


(iii)           If Developer, or persons controlling, controlled by or under
common control with Developer, shall have any interest, direct or indirect, in
the ownership or operation of any quick or fast-service restaurant engaged in
the sale of hamburgers or chili and related products within the Franchised Area
or in any restaurant which looks like, copies or imitates Sonic drive-in
restaurants or operates in a manner tending to have such effect other than in
accordance with Section 16 of any License Agreement.
8

--------------------------------------------------------------------------------




(iv)           If Developer shall fail to remit to Sonic any payments pursuant
to this Agreement when the same are due.


(v)           If Developer shall begin work upon any Sonic drive-in restaurant
at any site unless all the conditions set forth in Section 7 hereof have been
met.


(vi)           If Developer shall purport to effect any assignment other than in
accordance with Section 14 hereof.


(vii)           Except as provided in Section 14(a) hereof, if Developer
attempts to sell, assign, transfer or encumber this Agreement.


(viii)                      If Developer makes, or has made, any
misrepresentation to Sonic in connection with obtaining this Development
Agreement, any site approval hereunder, or any License Agreement.


(ix)           If Developer fails to obtain Sonic’s prior written approval or
consent as expressly required by this Agreement.


(x)           If Developer defaults in the performance of any other obligation
under this Agreement.


(xi)           If Developer defaults in the performance of any obligation under
any License Agreement with Sonic or its Affiliates, regardless of whether or not
said License Agreement is terminated as a result of such default.


(xii)           If Developer, or any person controlling, controlled by or under
common control with Developer, shall become insolvent by reason of inability to
pay its debts as they mature; or if a receiver, permanent or temporary, of the
business, assets or property of Developer or any such person, or any part
thereof, is appointed by a court of competent authority; or if Developer or any
such person requests the appointment of a receiver or makes a general assignment
for the benefit of creditors or if a final judgment against Developer or any
such person in the amount of $15,000 or more remains unsatisfied of record for
30 days or longer following the exhaustion of all appeals; or if the bank
accounts, property or receivables of Developer or any such person are attached
and such attachment proceedings are not dismissed within a 30-day period; or if
execution is levied against the business or property of Developer or any such
person or suit to foreclose any lien (excluding mechanic’s and materialman’s
liens) or mortgage against any of the Sonic drive-in restaurants, the premises
thereof or equipment thereon is instituted and not dismissed within 30 days.


(xiii)                      If Developer, or any person controlling, controlled
by, or under common control with Developer, shall be convicted under any law
providing for criminal penalties (excluding misdemeanors).
9

--------------------------------------------------------------------------------




(b)           Upon occurrence of any of the events set forth in Section 11(a),
Sonic may, without prejudice to any other rights or remedies contained in this
Agreement or provided by law or equity, terminate this Agreement.  Such
termination shall be effective 30 days after written notice (or such other
notice as may be required by applicable state law) is given by Sonic to
Developer of any of the events set forth in Subparagraphs (i) through (xi) of
Section 11(a) if such defaults are not cured within such period.  Termination
shall be effective immediately and without notice, however, upon occurrence of
any of the events specified in Subparagraphs (xii) and (xiii) of Section 11(a),
except where prohibited by state law.


(c)           Upon termination of this Agreement for any reason, or upon
expiration of the term hereof, Developer agrees as follows:


(i)           To cease immediately any attempts to select or develop sites on
which to construct Sonic drive-in restaurants, and


(ii)           To cease immediately to hold itself out in any way as a Developer
of Sonic or to do anything which would indicate any relationship between it and
Sonic except to the extent permitted pursuant to Section 11(d).


(d)           Termination of this Agreement shall not affect the rights of
Developer to operate Sonic drive-in restaurants in accordance with the terms of
any License Agreement with Sonic until and unless such License Agreements, or
any of them, are terminated in accordance with their terms.


If any of the provisions of this contract governing termination or nonrenewal
are inconsistent with Oklahoma law, then the laws of the State of ______________
shall apply.


12.           RESOLUTION OF DISPUTES.  The following provisions shall apply to
any controversy between the Developer and Sonic (including an Affiliate of
Sonic) and relating (a) to this Agreement (including any claim that any part of
this Agreement is invalid, illegal or otherwise void or voidable), (b) to the
parties’ business activities conducted as a result of this Agreement, or (c) the
parties’ relationship or business dealings with one another generally, including
all disputes and litigation pending or in existence as of the date of this
Agreement.


(a)           Negotiation.  The parties first shall use their best efforts to
discuss and negotiate a resolution of the controversy.


(b)           Mediation.  If the efforts to negotiate a resolution do not
succeed, the parties shall submit the controversy to mediation in Oklahoma City,
Oklahoma, by a mediation firm agreeable to the parties or by the American
Arbitration Association, if the parties cannot agree.


(c)           Arbitration.  If the efforts to negotiate and mediate a resolution
do not succeed, the parties shall resolve the controversy by final and binding
arbitration in accordance with the Rules for Commercial Arbitration (the
“Rules”) of the American Arbitration Association in effect at the time of the
execution of this Agreement and pursuant to the following additional provisions:
10

--------------------------------------------------------------------------------




(i)           Applicable Law.  The Federal Arbitration Act (the “Federal Act”),
as supplemented by the Oklahoma Arbitration Act (to the extent not inconsistent
with the Federal Act), shall apply to the arbitration.


(ii)           Selection of Arbitrator.  The parties shall select arbitrator
within 10 days after the filing of a demand and submission in accordance with
the Rules.  If the parties fail to agree on the arbitrator within that 10-day
period or fail to agree to an extension of that period, the arbitration shall
take place before an arbitrator selected in accordance the Rules.


(iii)           Location of Arbitration.  The arbitration shall take place in
Oklahoma City, Oklahoma, and the arbitrator shall issue any award at the place
of arbitration.  The arbitrator may conduct hearings and meetings at any other
place agreeable to the parties or, upon the motion of a party, determined by the
arbitrator as necessary to obtain significant testimony or evidence.


(iv)           Scope of Proceeding.  The parties shall conduct any arbitration
proceeding and resolve any controversy on an individual basis only and not on a
class-wide, multiple-party, or similar basis.


(v)           Enforcement of Award.  The prevailing party shall have the right
to enter the award of the arbitrator in any court having jurisdiction over one
or more of the parties or their assets.  The parties specifically waive any
right they may have to apply to any court for relief from the provisions of this
Agreement or from any decision of the arbitrator made prior to the award.  The
award of the arbitrator shall not have any precedential or collateral estoppel
effect on any other controversy involving Sonic or its Affiliates.


(d)           Excluded Controversies.  At the election of Sonic or its
Affiliate, the provisions of this Section 12 shall not apply to any
controversies relating to any fee due Sonic or its Affiliate; any promissory
note payments due Sonic or its Affiliate; or any trade payables due Sonic or its
Affiliate as a result of the purchase of equipment, goods or supplies.  At the
election of Sonic or its Affiliate, the provisions of this Section 12 also shall
not apply to any controversies relating to the use and protection of the
Proprietary Marks or the Sonic System, including (without limitation) Sonic’s
right to apply to any court of competent jurisdiction for appropriate injunctive
relief for the infringement of the Proprietary Marks or the Sonic System.


(e)           Attorneys’ Fees and Costs.  The prevailing party to the
arbitration shall have the right to an award of its reasonable attorneys’ fees
and costs incurred after the filing of the demand and submission, including a
portion of the direct costs of any in-house legal staff reasonably allocable to
the time devoted to the arbitration.


13.           DEVELOPER’S REPRESENTATIONS. Developer hereby represents and
warrants to Sonic that the changes to this Agreement and the License Agreement
(if any) from those terms originally offered to Developer occurred at the
request of Developer and upon negotiation by Developer and Sonic.


Developer hereby represents to Sonic that Developer is entering into this
Agreement with the intention of complying with the terms and conditions and not
for the purpose of resale of the Development Rights hereunder.  Therefore,
Developer agrees that any attempt to assign this Agreement in whole or in part
other than in accordance with Section 14 shall be deemed an event of default
hereunder.
11

--------------------------------------------------------------------------------




14.           ASSIGNMENT, CONDITIONS AND LIMITATIONS.


(a)           Developer shall neither sell, assign, transfer nor encumber this
Agreement, the Developmental Rights, or any other interest hereunder, nor suffer
or permit any such assignment, transfer or encumbrance to occur by operation of
law or otherwise, without the prior written consent of Franchisor.


(b)           In the event of the death, disability or permanent incapacity of
Developer, Sonic shall not unreasonably withhold its consent to the transfer of
all of the interest of Developer to his spouse, heirs or relatives, by blood or
marriage, whether such transfer is made by will or by operation of law, provided
that the requirements of subsection (d) hereof have been met.  In the event that
Developer’s heirs do not obtain the consent of Sonic as prescribed herein, the
personal representative of Developer shall have a reasonable time to dispose of
Developer’s interest hereunder, which disposition shall be subject to all the
terms and conditions for transfers under this Agreement.


(c)           Sonic shall not unreasonably withhold its consent to a transfer of
this Agreement to a business entity that Developer owns and controls provided
that the requirements of subsection (d) hereof have been met.


(d)           Sonic may, in its sole discretion, require any or all of the
following requirements to be met as a condition of its approval of any transfer:


(i)           At least 30 days prior to any such proposed assignment, conveyance
or transfer, Developer or Developer’s representative shall give written notice
to Sonic of such proposed assignment, conveyance or transfer, setting forth the
name of the person to whom the rights or obligations are to be granted,
information related to the business background and creditworthiness of the
assignee or transferee, and any other information which Sonic may ordinarily
require to approve a franchisee.


(ii)           Developer hereby represents and agrees that to the extent his
assignee or transferee does not perform in accordance with this Agreement,
Developer shall perform and insure that the obligations hereunder are
accomplished.


(iii)           Developer agrees that Sonic may determine to its satisfaction
that any franchise or securities laws in the state of the transferee/assignee
will be complied with in the event Developer transfers, conveys or assigns any
interest herein.  In the event the regulatory authorities of such state require
that any interest under this Agreement be registered with such authorities,
Developer agrees to bear the expense of any such registration and provide the
necessary information to Sonic to insure that any such applications or
registrations with such regulatory authorities are filed in an accurate and
complete manner.
12

--------------------------------------------------------------------------------




(e)           In the event Developer or its successor is a corporation or
partnership or similar entity, it is agreed as follows:


(i)           The Partnership Agreement, voting stock of or other ownership
interest therein (“Securities”) shall reflect that the Securities are restricted
by the terms of this Agreement.  Developer shall furnish Sonic at the time of
execution of this Agreement or assignment to the corporation or partnership, an
agreement executed by all stockholders or partners of the Developer, stating
that no stockholder or partner will sell, assign or transfer voluntarily or by
operation of law any Securities of the Developer to any person or entity without
the written consent of Sonic.  All Securities issued by Developer will bear the
following legend which shall be printed legibly and conspicuously on each stock
certificate or other evidence of ownership interest:


“The transfer of these securities is subject to the terms and conditions of a
Development Agreement with Sonic Industries LLC dated ______________, and
certain License Agreements executed thereunder.  Reference is made to said
Development Agreement and to the restrictive provisions of the articles and
bylaws of this corporation.”


A stop transfer order shall be in effect against the transfer of any securities
on the Developer’s records during the term of this agreement, unless the
transferee is approved in accordance with subsection (c) above.


(f)           Sonic’s consent to a transfer of Developer’s interest under
subsection (b) is expressly conditioned upon the continuing personal guarantee
of the obligations of Developer under this Agreement by all transferees and the
execution by said transferees of personal guarantees of each License Agreement
entered into pursuant to this Agreement.


(g)           Developer acknowledges and agrees that the restrictions on
transfer imposed herein are reasonable and are necessary to protect the
Developmental Rights, the Sonic System and the Proprietary Marks, as well as
Sonic’s excellent reputation and image, and are for the protection of Sonic,
Developer and other licensees.  Any assignment or transfer permitted by this
section shall not be effective until Sonic receives a completely executed copy
of all transfer documents, and consents in writing.


(h)           This Agreement shall inure to the benefit of Sonic, its successors
and assigns, and Sonic shall have the right to transfer or assign all or any
part of its interest herein to any person or legal entity.


15.           MULTIPLE PARTY DEVELOPER. If the Developer consists of more than
one person or entity, each of those persons and/or entities shall have joint and
several liability under this Agreement.  If the Developer consists of more than
one person or entity, each of those persons and/or entities hereby irrevocably
appoint __________________________________________ as their lawful
attorney-in-fact to execute all amendments to this Agreement, all License
Agreements issued pursuant to this Agreement, all addenda and amendments to
those License Agreements, and all other documents and instruments Sonic may
request in connection with this Agreement.  The foregoing appointment shall
constitute a power coupled with an interest and shall survive the death or
incapacity of any of the foregoing persons.
13

--------------------------------------------------------------------------------




16.           NOTICES


For purposes of this section, “notice address” shall be:


(a)           If to Sonic at:                         300 Johnny Bench Drive
Oklahoma City, Oklahoma 73104
Attention:  General Counsel


(b)           If to Developer at:                 ______________________________
______________________________


or at such other address as Sonic or Developer shall have specified by notice to
the other party hereunder.  All notices hereunder shall be in writing and shall
be duly given and deemed effective as follows:


(i)           if by hand delivery to a notice address, notice shall be effective
upon delivery,


(ii)           if sent by receipted, overnight delivery service to a notice
address, notice shall be effective the earlier of receipt by addressee or 24
hours from deposit with the delivery service, or


(iii)           if by registered or certified, postage prepaid mail to a notice
address, notice shall be effective upon receipt by addressee.


17.           NO JOINT VENTURE. Nothing herein contained or done pursuant to
this Agreement shall be deemed to constitute Developer as an agent, partner, or
joint venturer of Sonic and neither party shall have the authority to act for
the other in any manner to create obligations or debts which would be binding on
the other; neither party shall be responsible for any obligations or expenses
whatsoever of the other.


18.           GOVERNING LAW.  This Agreement shall be deemed to have been made
and entered into in the State of Oklahoma and all rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Oklahoma. Developer agrees that jurisdiction over Developer and
venue exist and are proper and that venue shall exclusively be within the same
federal judicial district where the corporate headquarters of Sonic are located
and within any and all other courts, whether federal, state, or local, located
within that district.  Developer waives any and all defenses and objections, and
Developer agrees not to assert any defense or objection to jurisdiction over
Developer and to venue as described hereinabove regarding any action, proceeding
or litigation instituted by Sonic against Developer.  Sonic and Developer that
any and all breaches of this agreement, including breaches occurring after
termination, cancellation, or expiration of this agreement, shall be deemed to
have occurred where the corporate headquarters of Sonic are located.


19.           REMEDIES CUMULATIVE; WAIVER; CONSENTS. All rights and remedies of
Sonic and of Developer enumerated in this Agreement shall be cumulative and,
except as specifically contemplated otherwise by this Agreement, none shall
exclude any other right or remedy allowed at law or in equity and said rights or
remedies may be exercised and enforced concurrently.  No waiver by Sonic or by
Developer of any covenant or condition or the breach of any covenant or
condition of this Agreement to be kept or performed by the other party shall
constitute a waiver by the waiving party of any subsequent breach or
nonobservance on any other occasion of the same or any other covenant or
condition of this Agreement.  Subsequent acceptance by Sonic of any payments due
to it hereunder shall not be deemed to be a waiver by Sonic of any preceding
breach by Developer of any terms, covenants or conditions of this Agreement.
14

--------------------------------------------------------------------------------




Whenever this Agreement requires Sonic’s prior approval or consent, Developer
shall make a timely written request to Sonic therefor, and such approval shall
be obtained in writing.  Sonic will also consider granting, in its sole
discretion, other reasonable requests individually submitted by Developer in
writing for Sonic’s prior waiver of any obligation imposed by this
Agreement.  Sonic makes no warranties or guarantees upon which Developer may
rely, and assumes no liability or obligation to Developer, by providing any
waiver, approval, consent, or suggestion to Developer in connection with this
Agreement, or by reason of any neglect, delay or denial of any request
therefor.  Unless otherwise consented to in writing, any waiver granted by Sonic
shall be subject to Sonic’s continuing review, may subsequently be revoked for
any reason if the violation remains outstanding effective upon Developer’s
receipt of 20 days prior written notice, and shall be without prejudice to any
other rights Sonic may have.


20.           SEVERABILITY. If any provision of this Agreement or the
application of any provision to any person or to any circumstances shall be
determined to be invalid or unenforceable, then such determination shall not
affect any other provision of this Agreement or the application of such
provision to any other person or circumstance, all of which other provisions
shall remain in full force and effect, and it is the intention of Sonic and
Developer that if any provision of this Agreement is susceptible of two or more
constructions, one of which would render the provision enforceable and the other
or others of which would render the provision unenforceable, then the provision
shall have the meaning which renders it enforceable.


21.           ENTIRE AGREEMENT. This Agreement together with all License
Agreements executed hereunder constitutes the entire agreement between Sonic and
Developer in respect of the subject matter hereof, and this Agreement supersedes
all prior and contemporaneous agreements between Sonic and Developer in
connection with the subject matter of this Agreement.  No officer, employee or
other servant or agent of Sonic or Developer is authorized to make any
representation, warranty or other promise not contained in this Agreement.  No
change, termination or attempted waiver of any of the provisions of this
Agreement shall be binding upon Sonic or Developer unless in writing and signed
by Sonic and Developer.


22.           JOINT AND SEVERAL OBLIGATION. If the Developer consists of more
than one person, their liability under this Agreement shall be deemed to be
joint and several.


23.           COUNTERPART; PARAGRAPH HEADINGS; PRONOUNS. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  The section headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision
thereof.  Each pronoun used herein shall be deemed to include the other number
and genders.
15

--------------------------------------------------------------------------------




24.           ACKNOWLEDGMENTS.                                                                Developer
acknowledges that:


(a)           It has conducted an independent investigation of the business
contemplated by this Agreement and recognizes that it involves business risks
making the success of the venture largely dependent upon the business abilities
of Developer.  Sonic expressly disclaims the making of, and Developer
acknowledges that it has not received or relied upon, any warranty or guarantee,
express or implied, as to the potential volume, profits or success of the
business venture contemplated by this Agreement, including without limitation
any representation regarding the likelihood of further or timely development by
Sonic Restaurants, Inc. or other developers in the Franchised Area.


(b)           It has no knowledge of any representations by Sonic or its
officers, directors, shareholders, employees, agents or servants about the
business contemplated by this Agreement, that are contrary to the terms of this
Agreement or the documents incorporated herein, and further represents to Sonic,
as an inducement to its entry into this Agreement, that it has made no
misrepresentations in obtaining this Agreement.


(c)           It has received, read and understood this Agreement, the
attachments hereto, including the License Agreement attached hereto as Exhibit
B; Sonic has fully and adequately explained the provisions of each to its
satisfaction; and Sonic has accorded it ample time and opportunity to consult
with advisors of its own choosing about the potential benefits and risks of
entering into this Agreement.


(d)           It is aware of the fact that some present licensees of Sonic may
operate under different forms of agreement and, consequently, that Sonic’s
obligations and rights in respect to its various franchise owners may differ
materially in certain circumstances.


In witness of their agreement, the parties hereto have duly executed this
Agreement as of the day and year first written above.


Sonic:                                                                                     Sonic
Industries LLC


By: _________________________________
       (Vice) President
Dated: _______________________, 2007




Developer:                                                                                            
____________________________________


Dated: ______________________, 2007
16

--------------------------------------------------------------------------------




EXHIBIT A
TO
DEVELOPMENT AGREEMENT




[Description of Reserved Area]

--------------------------------------------------------------------------------


EXHIBIT B
TO
DEVELOPMENT AGREEMENT




[#7 Form of License Agreement]

--------------------------------------------------------------------------------


EXHIBIT C
TO
DEVELOPMENT AGREEMENT




[Developing Market Advertising Addendum to License Agreement]

--------------------------------------------------------------------------------


DEVELOPING MARKET ADVERTISING ADDENDUM TO LICENSE
AGREEMENT(PRIVATE)
(CIF ______)


Sonic Industries LLC (“Sonic”), a Delaware limited liability company, and
____________________ (the “Licensee”) hereby enter into this Addendum to License
Agreement (this “Agreement”) as of this   _ day of  , 2007.


Whereas, Sonic and the Licensee entered into that certain Development Agreement
dated the __ day of ___________, 2007 (the “Development Agreement”) which
provides that in the event the geographical area to be developed by Licensee
(the “Franchised Area”) is in a Designated Market Area (“DMA”) that Sonic has
identified as a “Developing Market” that Licensee will enter into this
Agreement;


Whereas, the Franchised Area is in a DMA identified by Sonic as a Developing
Market;


Now, therefore, in consideration of Sonic’s and the Licensee’s mutual covenants
and agreements contained in this Agreement and as required by the Development
Agreement, and for other good and valuable consideration which the parties
hereby acknowledge, the parties agree as follows:


1.  Developing Market Advertising.  The parties hereby add the following new
Section 11.01(i) to the License Agreement:


(i)           Licensee acknowledges that the Franchised Area is located in a
Designated Market Area (“DMA”) that Sonic has identified as a “Developing
Market” and that the provisions of Section 11.01(a) for Developing Markets shall
apply.


2.           Governing Law.  The internal laws of Oklahoma shall govern the
terms and provisions of this Agreement.


3.           Other Provisions.  Except to the extent modified by this Agreement,
the terms and provisions of the License Agreement shall remain in full force and
effect.


Sonic:                                                                                     Sonic
Industries LLC


By: _________________________________
                                      (Vice) President


Licensee:                                                                                               
___________________________________

--------------------------------------------------------------------------------




EXHIBIT D
TO
DEVELOPMENT AGREEMENT


[Special Training Addendum to License Agreement]

--------------------------------------------------------------------------------


SPECIAL TRAINING ADDENDUM TO LICENSE AGREEMENT(PRIVATE)
(CIF ______)


Sonic Industries LLC (“Sonic”), a Delaware limited liability company, and
____________________ (the “Licensee”) hereby enter into this Addendum to License
Agreement (this “Agreement”) as of this   _ day of  , 2007.


Whereas, Sonic and the Licensee entered into that certain Development Agreement
dated the __ day of _______, 2007 (the “Development Agreement”) which provides
that in the event the Licensee is developing its first three Sonic drive-ins,
Developer will be required to accept and pay for the services of the Sonic
A-Team, a special training team, and will enter into this Agreement;


Whereas, the Licensee is developing its first three Sonic drive-ins;


Now, therefore, in consideration of Sonic’s and the Licensee’s mutual covenants
and agreements contained in this Agreement and as required by the Development
Agreement, and for other good and valuable consideration which the parties
hereby acknowledge, the parties agree as follows:


1.  Special Training Program.  The parties hereby add the following new Section
6.04(c) to the License Agreement:


“(c)           Licensee further acknowledges the importance of obtaining proper
training of its employees during the development of its first drive-ins and
agrees to accept and pay the expenses of the Sonic A-Team, a special training
team, in connection with the opening of the Sonic Restaurant.”


2.           Governing Law.  The internal laws of Oklahoma shall govern the
terms and provisions of this Agreement.


3.           Other Provisions.  Except to the extent modified by this Agreement,
the terms and provisions of the License Agreement shall remain in full force and
effect.


Sonic:                                                                                     Sonic
Industries LLC


By: _________________________________
      (Vice) President


Licensee:                                                                                                ___________________________________

--------------------------------------------------------------------------------


            





SCHEDULE I




Guaranty and Restriction Agreement

--------------------------------------------------------------------------------






GUARANTY AND RESTRICTION AGREEMENT


The undersigned (the “Guarantor”), Sonic Industries LLC (“Sonic”), and
___________ (the “Developer”), enter into this Guaranty and Restriction
Agreement (this “Agreement”) as of the ____ day of __________, 2007.
 
                                                                                                                                                                                             
W I T N E S S E T H:


Whereas, Sonic is entering into a Development Agreement (the “Development
Agreement”) dated the same date as this Agreement with the Developer; and


                Whereas, as a condition to entering into the Development
Agreement, Sonic has asked that the Guarantor provide a personal guaranty of
certain obligations of the Developer set forth in the Development Agreement; and



                Whereas, Sonic also has asked that the Guarantor and the
Developer agree to a restriction on the transfer of the equity interests in the
Developer; and



Whereas, the Guarantor is willing to give a personal guaranty as recited above
in accordance with the terms and conditions of this Agreement.


Now, therefore, in consideration of the mutual covenants set forth below and
other good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties agree as follows:


1.           Personal Guaranty of all Obligations.  The Guarantor hereby
guarantees the prompt and full payment and performance of the following
obligations under the Development Agreement:


(a)           All royalties due Sonic pursuant to the License Agreements entered
into by and between the Developer and Sonic pursuant to the Development
Agreement.


(b)           All brand contribution fees to the Sonic Brand Fund pursuant to
the License Agreements entered into by and between the Developer and Sonic
pursuant to the Development Agreement.


(c)           All contributions to approved advertising cooperatives pursuant to
the License Agreements entered into by and between the Developer and Sonic
pursuant to the Development Agreement.


(d)           All other duties and financial obligations owing to Sonic or its
affiliates by the Developer relating to the Development Agreement and the Sonic
drive-in restaurants covered by the License Agreements, including any sign lease
agreements, entered into by and between the Developer and Sonic pursuant to the
License Agreements.

--------------------------------------------------------------------------------




(e)           The Guarantor hereby approves and agrees to be bound by all duties
and financial obligations owing to Sonic or its affiliates by the Developer
under all  existing and future amendments to the Development Agreement entered
into by Developer and Sonic.


2.           Nature of Guaranty.  This guaranty shall constitute an absolute,
unconditional, irrevocable and continuing guaranty.  Sonic shall not have any
obligation to take any action against any other person or entity for collection
of any payments prior to making any demand for payment or bringing any action
against the Guarantor.


3.           Permitted Actions.  From time to time, Sonic shall have the right
to take, permit or suffer to occur any “Permitted Action,” as defined below,
without modifying, reducing, waiving, releasing, impairing or otherwise
affecting the obligations of the Guarantor under this Agreement, without giving
notice to the Guarantor or obtaining the Guarantor’s consent, without the
necessity of any reservations of rights against the Guarantor, and without
liability on the part of Sonic.  As used in this Section 3, the phrase
“Permitted Action” shall mean (a) an agreed amendment, extension of time or
change in the manner or place of payment or performance of any financial
obligation or duty under the Development Agreement or the License Agreements,
(b) any waiver, leniency or indulgence by Sonic of any default under the
provisions of the Development Agreement or the License Agreements and (c) any
delay or failure by Sonic to exercise any right or remedy Sonic may have under
the Development Agreement or the License Agreements.


4.           Waiver of Notice of Acceptance.  The Guarantor acknowledges and
waives notice of Sonic’s acceptance of the Guarantor’s guaranty pursuant to the
terms of this Agreement.


5.           Restrictions on Transfer.  The Developer shall not issue any
additional shares of capital stock without the prior, written consent of
Sonic.  The Guarantor shall not transfer, assign or pledge any of its shares of
capital stock in the Developer to any person without the prior, written consent
of Sonic.


6.           Disputes.  Any dispute between the parties concerning this
Agreement will be resolved in accordance with the arbitration provisions
contained in the Development Agreement.


7.           Attorneys’ Fees, Costs and Expenses.  In any action brought by
Sonic to enforce the obligations of the Guarantor, Sonic also shall have the
right to collect its reasonable attorneys’ fees, court costs, and expenses
incurred in the action.


8.           Headings.  The headings used in this Agreement appear strictly for
the parties’ convenience in identifying the provisions of this Agreement and
shall not affect the construction or interpretation of the provisions of this
Agreement.


9.           Binding Effect.  This Agreement binds and inures to the benefit of
the parties and their respective successors, legal representatives, heirs and
permitted assigns.

--------------------------------------------------------------------------------




10.           Waiver.  The failure of a party to insist in any one or more
instances on the performance of any term or condition of this Agreement shall
not operate as a waiver of any future performance of that term or condition.


11.           Governing Law.  Notwithstanding the place where the parties
execute this Agreement, the internal laws of Oklahoma shall govern the
construction of the terms and the application of the provisions of this
Agreement.


12.           Amendments.  No amendments to this Agreement shall become
effective or binding on the parties, unless agreed to in writing by all of the
parties.


13.           Time.  Time constitutes an essential part of each and every part
of this Agreement.


14.           Notice.  Except as otherwise provided in this Agreement, when this
Agreement makes provision for notice or concurrence of any kind, the sending
party shall deliver or address the notice to the other party by certified mail,
telecopy, or nationally-recognized overnight delivery service to the following
address or telecopy number:


Sonic:                                                                                    
300 Johnny Bench Drive
Oklahoma City, Oklahoma 73104
Attention: General Counsel
Facsimile (405) 225-5973
Guarantor:                                                                           _____________________________
                                                                                                             
_____________________________
(___) ___-____


Developer:                                                                           _____________________________
                                                                                                             
_____________________________
(___) ___-____


All notices pursuant to the provisions of this Agreement shall run from the date
that the other party receives the notice or three business days after the party
places the notice in the United States mail.  Each party may change the party’s
address by giving written notice to the other parties.


Executed and delivered as of the day and year first set forth above.


Sonic:                                                                                     Sonic
Industries LLC
By: ________________________________
      (Vice) President


Guarantor:                                                                                            
 ____________________________________


Developer:                                                                                           
 ____________________________________
By: _________________________________
       (Vice) President